Exhibit 10.33

 

CBC Banque

Branch LIEGE - CENTRE EF



 



CB2629 - BOULEVAR.D PIERCOT 35 - 4000 LIEGE - BELGIQUE



 



 



Credit contract

 

  CKZ   729-1405073-45       Credit application   009

 



MEDI-LINE NV at 4031 ANGLEUR, R. D.GARDES-FRONTIERE, established on 18-02-1994,
entered in the Register of Legal Persons under number VAT BE 0452.084.633,

 

hereinafter referred to as 'the borrowers', even if there is only one,

 

and the societe anonyme (limited company) CBC Banque, with registered office at
1000 Brussels, Grand Place 5, incorporated in Brussels by deed executed on the
ninth of January nineteen hundred and fifty-eight, published in the Appendices
to the Belgian Official Gazette of the thirty-first of January nineteen hundred
and fifty-eight under number 2106, on the ninth of February nineteen hundred and
fifty-eight under number 2755bis, VAT number BE 0403.211.380, RLP Brussels.

 

hereinafter referred to as 'the bank',

 

have reached agreement as follows:

 

article 1

 

The credit facility with reference number 729-1405073-45 described in the credit
contract of 02-02-2018 has been fixed at an amount of 1 936 789,96 EUR.

 

This credit facility will be subject to the General Credit Terms and Conditions
of 05-01-2018. The borrowers have already been given a copy.

 

article 2

 

This credit facility may be drawn down as follows.

 

The rates and charges are either set out below next to the form of credit
concerned, or they will be agreed verbally upon each drawdown and subsequently
confirmed by letter or statement of account.

 

A CBC Business Credit Line in the amount of 300 000,00 EUR, with reference
number 729-3094852-84.

 

The amount of this line of credit and all the relevant forms of utilization will
be adjusted as follows:

 

- reduction of 100 000,00 EUR from 30-04-2018

- reduction of 100 000,00 EUR from 30-05-2018



 

CBC Banque SA - Grand-Place 5 - 1000 Brussels - Belgium

VAT BE 0403.211.380 - RLP Brussels - IBAN BE37 7289 0006 2028 - BIC CREGBEBB

Member of the KBC group

 



729-1405073-45/009/002274/2018-02-23-15.44.48.7203



23-02-2018



000977

1

  

 

 

 

CBC Banque

Branch LIEGE - CENTRE EF

 



CB2629 - BOULEVARD PIERCOT 35 - 4000 LIEGE - BELGIQUE





 

 

A credit line fee of 0,12000% per quarter will be charged quarterly on the
average undrawn amount of the credit line. This does not prejudice the
provisions of Article 17.2 of the General Credit Terms and Conditions.

 

This line of credit may be utilized in the following forms:

 

-CBC Advance in current account in the amount of 300 000,00 EUR.

 

This credit may be drawn down via the following account(s): BE75 1960 2946 8251.

 

Interest will be charged every three months on the amounts drawn down. For
drawdowns in EUR, the interest rate will be based on the CBC base rate for
business credits with increase of 2,00000%. If the CBC base rate for business
credits is lower than 0%, the rate will be determined using the value 0%, plus
the above margin.

 

-Documentary credit import, subject to the Uniform Customs and Practice for
Documentary Credits in force at the time the documentary credit is issued, for
an amount of 300 000,00 EUR.

 

As is customary, the goods and documents described in the documentary credit
will constitute a pledge in favour of the bank, along with the claims against
the insurance companies.

 

-Straight Loan for an amount of 300 000,00 EUR.

 

The interest rate depends on the short-term interest rate at the time of
drawdown and will be calculated on the amount drawn down and for the drawdown
period, which is at least 7 days.

 

The interest rate when an amount is actually drawn 'down will be fixed based on
the EURIBOR plus a margin of 1,25000 %.

 

The margin arrangement for this credit will be reviewed annually from the date
on which this credit contract is signed and provided the credit can be drawn on.

 

For drawdowns in euros, the EURIBOR published by Reuters at approximately 11
a.m. two banking days prior to the commencement date of the drawdown (i.e. spot
date) applies. For drawdowns registered before the spot date, the most recent
available when the drawdown is registered will apply.

 

The reference interest rate used will be the one corresponding to the duration
of the drawdown period. If no reference rate has been fixed for this period, it
will be calculated based on the linear interpolation of the contiguous standard
periods for this reference rate. If the reference rate is negative it will be
equated with zero. If linear interpolation is not possible because there is no
contiguous standard period for this reference rate, the interest rate will be
calculated using the market rate applying at the time the drawdown is
registered.

 

If the aforementioned reference rates no longer exist when the drawdown is
registered, the interest rate for the drawdown will be fixed through joint
consultation between the borrowers and the bank.

 

If no agreement can be reached on the interest rate, no further amounts may be
drawn down in the form of straight loans. If the line of credit can only be
drawn down in the form of straight loans, the line will be terminated by
operation of law for the amount of the portion that can no longer be drawn down.



 

The credit in the amount of 1 603 090,28 EUR (initially, 1 700 000,00 EUR), with
reference number 728-1726048-68 (CBC Investment Credit).

 

All previously agreed terms and conditions governing this investment credit
remain in full force and effect. The provisions for investment credit, set out
in Part II of the General Credit Terms and Conditions ('Special provisions
applying to certain forms of utilisation of the credit') and applying at the
time the bank granted this credit facility, also remain in full force and effect
(unless expressly departed from here). Therefore, solely Part I ('General
provisions') of the General Credit Terms and Conditions referred to in Article 1
applies to this investment credit.

 

The credit in the amount of 33 699,68 EUR (initially, 57 420,00 EUR), with
reference number 728-1572338-06 (CBC Investment Credit).

 

729-1405073-45/009/002274/2018-02-23-15.44.48.7203

23-02-2018

000977

2







 

 



 

CBC Banque

Branch LIEGE - CENTRE EF



 



CB2629 • BOULEVARD PJERCOT 35 • 4000 LIEGE· BELGIQUE

 

 

All previously agreed terms and conditions governing this investment credit
remain in full force and effect. The provisions for investment credit, set out
in Part II of the General Credit Terms and Conditions ('Special provisions
applying to certain forms of utilisation of the credit') and applying at the
time the bank granted this credit facility, also remain in full force and effect
(unless expressly departed from here). Therefore, solely Part I ('General
provisions') of the General Credit Terms and Conditions referred to in Article 1
applies to this investment credit.

 

Credit to be terminated:

 

Once this credit contract has been signed, the following (lines of) credit will
be terminated. Any amounts still outstanding must be settled forthwith at the
agreed terms.

 

-The CBC Business Credit Line, along with all the forms in which it may be
utilized, in the amount of 200 000,00 EUR, with reference number 729-1405207-82.

 

-The CBC Commitment Credit Line in the amount of 83 333,00 EUR, with reference
number 729-2115073-05.

 

article 3

 

All security previously established or agreed for the borrowers' commitments
towards the bank will apply in respect of this credit facility, more
particularly the security specified in the credit contract dated 02-02-2018.

 

To secure all their commitments towards the bank, the borrowers will establish
the following new security (or have it established):

 

a first pledge of all current and future business assets belonging to MEDI-LINE
NV in the amount of 300 000,00 EUR, according to the present separate pledge
agreement. This pledge will be registered by the bank in the National Register
of Pledges (Nationaal Pandregister/Registre national des Gages).

 

The following charges may remain on the register:

- any and all charges registered in favour of the bank

 

Release of security:

 

Provided this credit contract has been signed and the above-mentioned repayment
of credits has been made, the bank is prepared to release the following security
in respect of this credit facility. Any associated expenses must be paid by the
borrowers and will be charged to them at a later date.

 

-the power of attorney (mandate) to establish a pledge of the business in the
amount of 123 946,76 EUR granted on 16-03-2001 by MEDI-LINE NV

 

article 4

 

The following has been agreed for all of the borrowers' commitments towards the
bank. If these covenants are not complied with, the bank may - after informing
the borrowers accordingly in writing - increase all rates applying to the credit
and its various forms of utilization. This does not prejudice what is stipulated
in the General Credit Terms and Conditions regarding suspension and termination
of the forms of credit and of the credit facility.

 

-80,00% of the borrowers turnover will be routed through an account with the
bank.

 

article 5

 

Loan origination charges

 

The bank charges a loan origination fee of 500,00 EUR for processing a credit
application. Exceptionally, the bank will charge a loan origination fee of just
250,00 EUR for this credit application.

 



729-1405073-45/009/002274/2018-02-23-15.44.48.7203

23-02-2018

000977

3







 

 





 

CBC Banque

Branch LIEGE - CENTRE EF



CB2629 - BOULEVARD PIERCOT 35 - 4000 LIEGE - BELGIQUE



 

 

Security-related charges

 

Charges for establishing the security by private instrument come to 200,00 EUR.

 

Administrative fee

 

At the start of each quarter, the bank will charge a fee of 20,00 EUR for
handling this credit facility. The bank may change this amount, pursuant to
Article 6 of the General Credit Terms and Conditions.

 

article 6

 

This contract has been drawn up using the information available to the bank on
23-02-2018.

 

If the bank does not receive a copy signed by the borrowers before 22-03-2018,
it reserves the right to consider this contract null and void.

 

The new security must also be signed before this date. Any new security
established via a notary-public must be signed no later than 2 months after this
credit contract has been signed.

 

The bank and the borrowers agree that the borrowers may validly instruct the
bank by fax or e-mail to pay out (in full or in part) the credit amount. Payment
may be made solely to the borrower account after all the terms and conditions
for drawing down the credit have been met. The borrowers acknowledge that
instructions sent by fax or e-mail will have the same probative force as any
instructions written and signed by them. The borrowers accept that they
themselves will bear any and all prejudicial consequences arising from fraud,
mistakes, lack of authorisation or delays, unless they can provide proof of
serious error, intent or fraud on the part of the bank or its employees.

 

In the event of a new credit facility, the borrowers acknowledge having received
'the Overview of credit products for businesses ', a copy of which is appended
to the credit contract, and the 'Standardised summary information document',
prior to signing this credit contract.

 

This credit facility will be subject to the General Credit Terms and Conditions
of 05-01-2018 given to the borrowers. The borrowers declare that they have read
and agree to be bound by these terms and conditions.

 

Signed in duplicate at
........Angleur.........................................................................
on ...27.... /....02..... /...2018... .

 



the bank signature, branch the borrowers        

If the borrower is a legal person, please state the name and

job title of the signatory.





 

/s/ Tine Huyleboroeck       /s/ Henri Decloux Tine Huyleboroeck       Henri
Decloux Adm. Officer, Commercial Credit        

 

Stamp duty of 0,15 euros received and paid on declaration by CBC Banque NV.

 



729-1405073-45/009/279/008

002662

1



 



 



 



 

CBC Banque

Branch LIEGE - CENTRE EF





 



CB2629 - BOULEVARD PIERCOT 35 - 4000 LIEGE - BELGIQUE



 

 

copy for the borrowers

 

Standardised summary information document





 

  CKZ   729-1405073-45       Credit application   009

 





 



While we do our utmost to ensure this summary document accurately reflects the
main provisions of your credit contract, the contract will prevail in the event
of any discrepancies between the two.



 



Lender CBC Banque NV - Grote Markt 5, 1000 Brussels VAT BE 0403.211.380 - RLP
Brussels New credit CBC Business Credit Line 729-3094852-84 Main features
Utilisation form(s):   CBC Advance in current account   -  You are free - within
the amount of the credit line - to determine the periods and frequency of the
withdrawals.   Straight Loan   -  Provided you do not exceed the amount of the
credit line, you can draw down one or more straight loans at any time for a
short period (maximum 1 year).   Documentary credit import Term Indefinite
Credit amount

300 000,00 EUR

There is a set repayment schedule.

Interest ratei CBC Advance in current account   -  CBC base rate for business
credits, currently 8,50000% with increase of 2,00000%   -  calculated on the
amount drawn down   -  charged every three months   Straight Loan   -  dependent
on the short-term interest rate at the time of drawdown   -  calculated on the
amount drawn down   -  charged at the end of the period of the straight loan  
-  EURIBOR plus 1,25000%   -  The margin will be reviewed annually Charges
related to the -  credit line fee: quarterly 0,12000% on the average undrawn
amount of the credit line creditii -  drawdown fee: 50,00 EUR per straight loan

 





CBC Banque SA· Grand-Place 5 · 1000 Brussels· Belgium

VAT BE 0403.211.380 · RLP Brussels • IBAN BE37 7289 0006 2028 • BIC CREGBEBB

Member of the KBC group



729-1405073 -45/009/250/005

23-02 -2018

002357

1



 

 

 



 

CBC Banque

Branch LIEGE - CENTRE EF



 

CB2629 - BOULEVARD PIERCOT 35 - 4000 LIEGE - BELGIQUE

 



Availability CBC Advance in current account   - on your account(s):
BE75196029468251   Straight Loan   - the straight Joan will be deposited on your
account Early repayment fee reinvestment fee:   -  For lines of credit of two
million euros or Jess: six months interest, calculated on the amount repaid
early at the interest rate applying to this form of credit at the time of
repayment.   -  For lines of credit exceeding two million euros: actuarial
calculation as laid down in the General Credit Terms and Conditions. General
charges credit origination fee: 250,00 EUR for this credit application  
handling fee: 20,00 EUR per quarter for the credit facility that your Joan(s)
form(s) part of. New security (personal and real) iii Pledge of the business
assets 300 000,00 EUR New covenants iv none Tender withdrawal period (validity
period) If the bank does not receive a credit contract signed by the borrowers
before 22-03-2018, this summary information document will be considered null and
void.   i Where the interest rate is determined on the basis of an agreed
reference rate and that reference rate is negative, the    reference rate is
deemed to be zero for the purposes of calculating the interest rate. The agreed
margin is then applied to that value. However, the interest rate can never be
negative.   Ii These are all of the standard charges related to the conclusion
and normal performance of the credit contract that may be charged by and which
are payable to the lender. These charges do not include the charges attendant on
changes to or termination of the credit, or any other costs charged by third
parties (e.g., registration duties payable on the establishment of security,
etc.)   Iii This does not apply to existing security.   iv This does not apply
to existing covenants.





 



729-1405073 -45/009/250/005

23-02 -2018

002357

2





 

 



 

CBC Banque

Branch LIEGE - CENTRE EF



 



CB2629 - BOULEVARD PIERCOT 35 - 4000 LIEGE - BELGIQUE



 



 

Business lending products

Version date: 10-2017

 

Products at a glance



 

A complete overview of loan products designed specifically for businesses is
provided on our https://www.cbc.be/entreprendre/financements website.

 

To help you prepare your application for a loan, we have provided an overview of
all the information that the bank may request from you when drawing up a loan
file for your business. You can find the overview at
www.cbc.be/entreprendre/preparerdemandedecredit.

 

Various public funding sources are available to encourage investment, details of
which are provided at www.cbc.be/entreprendre/aidespubliques.







 

Vehicles

 

We have a range of options for financing the vehicles you need to run your
business:

 

-CBC-Leasing

-CBC-Renting

-CBC-Full Service Lease

-CBC-Investment Credit

-CBC-Investment Credit Starter-UCM

 

Real property

 

Every property project is different. That's why you'll get customised service
from us. We'll help you find the right type of financing that best suits your
needs and capabilities.

 

-CBC-Investment Credit

-CBC-Agroflex Credit

-CBC-Roll-Over Credit

-CBC-Straight Loan

-CBC-Real Estate Lease

-CBC-Renovation Credit for AC

 

Business equipment

 

We have a variety of finance packages for your business asset needs (including
machinery, office equipment, furniture and business acquisition) :

 

-CBC-Investment Credit

-CBC-Agroflex Credit

-CBC-Roll-Over Credit

-CBC-Lease Credit

-CBC-Renting Credit

-CBC-Investment Credit Starter-UCM

 

Taxes

 

If you pay your tax in advance, you'll avoid the surcharge imposed by the
government. We can provide you with financing for this to help you easily make
these payments through a:

 

-CBC-Tax Pre-Payment Plan





 

CBC Banque SA - Grand-Place 5 - 1000 Brussels - Belgium

VAT BE 0403.211.380 - ALP Brussels - IBAN BE37 7289 0006 2028 - SIC CREGBEBB

Member of the KBC group

 



729-1405073-45/009/276/001







002570



1





 

 



 

CBC Banque

Branch LIEGE - CENTRE EF



 

CB2629 - BOULEVARD PIERCOT 35 - 4000 LIEGE - BELGIQUE



 



 

Working capital

 

If you're after extra funds to conduct your commercial activities and help
finance things like stock, customers' deferred payments and unforeseen expenses,
look no further than the:

 

-CBC-Advance in Current Account

-CBC-Straight Loan

-CBC-Business Budget Facility

 

We can also help you with financing for staff holiday pay and/or year-end
bonuses through our:

 

-CBC-Cash Budget Credit

 

If you need flexible financing for your outstanding trade receivables, talk to
us about:

 

-CBC-Open Invoice Discounting

-CBC-Factoring

 

Guarantees

 

Suppliers or contractors may ask you for a secondary or bank guarantee
certifying that you will meet your payment obligations to them. To cover this,
we can provide a:

 

-CBC-Commitment Line of Credit

-CBC-Payment Guarantee

-CBC-Secondary Guarantee for Freight Transport

-CBC-Secondary Guarantee for Public Procurement Contracts

-CBC-Rent Guarantee

-CBC-Bid Guarantee

-CBC-Performance Guarantee

-CBC-Advance Payment Guarantee



 

729-1405073-45/009/276/001

002570

2

 



 

 

